DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 4, 2022 is acknowledged.  Claims 1, 3-13, and 15 are pending in the application.  Claims 2 and 14 has been cancelled.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 and 15 are directed to a rapeseed protein isolate obtained by the process of claim 1.  It unclear exactly how the steps of mixing, separating, decreaming, adjusting, removing, concentrating, and isolating as described in claim 1 impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Additionally, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Further, claims 8-13 and 15 include limitations that pertain to characteristics of the rapeseed protein isolate.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      for composition claims.
Claims 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Logie et al. WO 2010003245 (hereinafter “Logie”).
With respect to claims 8-13 and 15, Logie discloses the canola protein isolate has a high protein content, in excess of about 90 wt% protein on a dry weight basis.  The isolate contains both albumin (napin) and globulin (cruciferin) protein fractions. The canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], [0061], and [0063]).
Additionally, the method of Logie is substantially similar to the process recited in claim 1.  Logie discloses a process comprising the steps of solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in a sodium chloride solution at a temperature of from about 5⁰C to about 75⁰C (step i), separating the residual meal from the aqueous phase and defatting the solution by centrifugation and/or filtration (steps ii and iii), adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid (step iv), adding calcium chloride solution to the aqueous protein solution following the separation from the meal and prior to concentrating the solution which causes the formation of a precipitate (step iv), removing the precipitate from the protein solution (step v), concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (step vi), and drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii).  The isolate is low in phytic acid content, generally less than about 1.5% by weight (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).
Since the rapeseed protein isolate is similar to the canola protein isolate disclosed by Logie, as set forth above, claims 8-13 and 15 are unpatentable.  Further the steps recited in claim 1 do not appear to produce a materially different product from the prior art.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Logie et al. WO 2010003245 (hereinafter “Logie”).
With respect to claims 1 and 3-7, Logie discloses a process comprising the steps of solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in an about 0.05 M to about 0.8 M sodium chloride solution (about 0.3% to about 4.5% of sodium chloride, claim 4) at a temperature of from about 5⁰C to about 75⁰C (step i), separating the residual meal from the aqueous phase and defatting the solution by centrifugation (claim 5) and/or filtration (steps ii and iii), adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid (step iv), adding calcium chloride solution (claim 6)  to the aqueous protein solution following the separation from the meal and prior to concentrating the solution which causes the formation of a precipitate (step iv), removing the precipitate from the protein solution (step v), concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (claim 7) (step vi), and drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii).  Logie also discloses the concentration of oil seed meal in the sodium chloride solution during the solubilization step is typically about 5% to about 15% (ratio of meal to salt solution is about 1:about 6-19, claim 3).  The obtained isolate is low in phytic acid content, generally less than about 1.5% by weight (claim 1) (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).
The temperature in step i, sodium chloride content in the salt solution (claim 4), ratio of meal to sodium chloride solution (claim 3), pH in step iv, and phytate level disclosed in Logie overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Logie does not expressly disclose the canola protein isolate comprises 40 to 65% of cruciferins and 35 to 60% of napins and wherein said canola protein isolate has a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C. Absent any clear and convincing evidence to the contrary, a canola protein isolate comprising 40 to 65% of cruciferins and 35 to 60% of napins and having solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C would naturally occur from said method since Logie positively recites all of the claimed process steps, Logie discloses the canola protein isolate contains both albumin (napin) and globulin (cruciferin) protein fractions and the canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], and [0063]), and quantities of the cruciferins and napins as well as the solubility of the isolate canola protein are an intended result of the claimed process.  

Response to Amendment
The Declaration under 37 CFR 1.132 filed February 4, 2022 is insufficient to overcome the rejection of claims 1-13 and 15 based upon Logie as set forth in the last Office action because of the following reasons:  
Paragraph 5 of the Declaration indicates I (Rudolf Van Beckhoven) am not an inventor of the above-captioned patent application, but I supervised the experiments described below.  Specifically, I supervised experiments that replicated Example 3 of WO2010/003245 Burcon Nutrascience (MB) Corp. (“Burcon”/Logie).
Applicant is reminded in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Where the objectivity of the declarant is an issue in the prosecution, the inventor must disclose the known relationships and affiliations of the declarants so that those interests can be considered in weighing the declarations.  Ferring B.V. v. Barr Laboratories, Inc., 437 F.3d 1181, 78 U.S.P.Q.2d (BNA) 1161 (Fed. Cir. 2006).
Paragraph 5 of the Declaration indicates the goal of the experiments was to prepare a rapeseed isolate of Burcon Example 3 and measure solubility of the proteins in water (neutral pH).  The instant claims require of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23+2⁰C.  Paragraph 6 of the Declaration indicates the results of the experiment showed that the rapeseed isolate prepared according to Example 3 of Logie/Burcon has only 67% solubility in water at neutral pH and room temperature.  In contrast, the rapeseed isolate has 96% solubility in water at a neutral pH and room temperature.
Examiner disagrees. Logie is not limited to the embodiment of example 3.  As shown above, the method of Logie is substantially similar to the process recited in claim 1 (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).  “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Paragraph 8 of the Declaration indicates Burcon Example 3 does not disclose how the rapeseed cake was obtained.  DSM used cold-pressed cake as that corresponded to what is used in DSM’s method.  The extraction was performed at 20⁰C with shaking by hand every 10 minutes
It is Examiner’s position that while Example 3 of Logie does not expressly disclose how the canola meal was obtained or a temperature of from 45 to 65⁰C as presently recited in claim 1 (step i), Logie is not limited to this example since the reference also teaches meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed) and solubilization is effected at a temperature of from about 5⁰C to about 75⁰C (paragraphs [0024] and [0026]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Paragraph 10 of the Declaration indicates the pH was adjusted from 5.3 to 3.0 with HCl.
It is Examiner’s position that while Example 3 of Logie adjusts the pH to 3.0, Logie is not limited to this embodiment since the reference also expressly teaches adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid (paragraph [0040]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Paragraph 12 of the Declaration indicates the amount of napin and cruciferin proteins, along with carbon and nitrogen analysis (indirect measure of protein content) was performed at each stop of the Burcon Example 3 method.  The amount of cruciferin and napin proteins reflects the amount of soluble cruciferins and napins.  What is clear from the results in the table is that, following acidification to pH 3.0, the cruciferins present are no longer soluble, as indicated by a value of < 0.005 in the concentrate.  Soluble cruciferins are not detected following the dilution/acidification step, only the soluble napins are detected.  The absence of soluble cruciferins in Burcon’s isolate may be the reason for the different physical appearance of Burcon’s dried rapeseed isolate compared to that of the claimed isolate (CanolaPRO).  Paragraph 13 of the Declaration indicates the solubility in water of the Burcon Ex. 3 ultrafiltered concentrate was performed.  As can be seen, the Burcon isolate was only 67% soluble in water, while the CanolaPRO isolate (GB20314) was 96% soluble at 20-22⁰C in water (neutral pH).  This is likely due to the insoluble cruciferins in Burcon’s isolate vs. the soluble cruciferins in the isolate prepared according to the method of the application (which does not include an acidification step).
It is Examiner’s position that the isolate prepared from Example 3 of Logie would produce a different quantity of cruciferins as well as a different solubility in water as compared to the claimed product since the process of Example 3 of Logie is an embodiment in the reference that is different from the claimed invention.  As previously shown, Logie is substantially similar to the process recited in claim 1 and is not limited to the embodiment of Example 3 (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).  Applicant is remined "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant has not adequately shown that the method taught in the Logie reference is incapable of producing a canola protein isolate comprising 40 to 65% of cruciferins and 35 to 60% of napins with a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C.  Thus, a proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  
Paragraph 14 of the Declaration indicates cold pressed oil extraction is gaining attention to maintain the proteins nativity due to avoiding heat and solvents, but this is not the standard in the oil industry.
It is Examiner’s position that Logie teaches the meal may be any meal resulting from the removal of canola oil from canola oil seed, such as for example hot hexane extraction or cold oil extrusion methods (paragraph [0024]).  Thus, Logie successfully teaches obtaining cold-pressed canola oil meal as presently claimed.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Due to the amendments to the claims, the claim objections in the previous Office Action have been withdrawn (P5).
Applicant’s arguments of February 4, 2022 have been fully considered, but they are unpersuasive.
Applicant argues Applicant previously explained that Logie's process is not similar to the claimed process and highlighted the differences in a Table. Regarding the acidification, the Office's view that adjusting the pH to neutral by adding acid is "acidification" is incorrect.  Adjusting a pH to "neutral" is not acidification to pH 2.5 to 5.0 as describe in Logie. The pH scale is logarithmic-pH 2 is 10 times more acidic than pH 3-so the difference between neutral pH 7.0 and acidic pH of 2.5 to 5.0 is great. There is no acidification step claimed. Specifically, Logie requires an acidification step to a pH of 2.5 to about 4 or 5 to produce the clear isolate that is soluble at low pH (in [0063] Logie mentions 2.5 to 5).  This acidification step is the crux of producing Logie's isolate, which is clear from e.g., [0088] and Exs. 1-4 in Logie (which all describe using HCl to lower the pH to about 3). There is no reason to eliminate the acid treatment because that step is the crux of Logie's invention.  Another main difference is that Logie also does not make any pH adjustment at the time of adding precipitant (e.g., calcium chloride) as is done in step (iv) of claim 1. Logie at 40 states that, following the extraction step (which can be done at high or low pH), the pH is adjusted prior to further processing, i.e., step (a) of Logie, long before the precipitant is added in Logie step (e). Applicant observed that the pH adjustment during the precipitation step lowers the phytate (P5-P6).
Examiner disagrees.  Step iv of the claimed invention requires adjusting the pH of the aqueous solution to neutral by adding acid.  Logie, as taught above, successfully teaches this limitation since the reference teaches adjusting the pH of the aqueous solution to about 6.8 using any convenient acid (paragraph [0040]).  Logie teaches adjusting the pH at the time of adding the precipitant (e.g., calcium chloride) since the reference teaches adding calcium chloride solution to the aqueous protein solution following the separation from the meal and prior to concentrating the solution which causes the formation of a precipitate, which is interpreted as adding the calcium chloride solution any time during defatting the solution by centrifugation and/or filtration (step iii), adjusting the pH of the aqueous protein solution to about 6.8 by using any convenient acid (step iv), or removing the precipitate from the protein solution (step v) (paragraph [0012]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues the cruciferins in Logie's isolates are rendered insoluble in water at pH 3 following the acidification step. This is explained in the Declaration of Mr. Rudolf Van Beckhoven, submitted with this response. Mr. Van Beckhoven replicated Example 3 of Logie and measured the soluble proteins at each step.  Mr. Van Beckhoven shows that the acidification step in Van Beckhoven has a dramatic effect on the protein solubility-a solubility analysis (in water) was performed after each step of Example 3 of Logie (referenced in the Declaration as "Burcon," the assignee).  Following the acidification to pH 3 as instructed by Logie, the soluble cruciferins are no longer detected according to Mr. Van Beckhoven at paragraph 12.  The cruciferins are still in the isolate, because the soluble napins represent 1.7 mg/g, and the total protein in the sample (n-Dumas x 6.26) is 3.7 mg/g, the difference (2.0 mg/g) being cruciferins. However, the cruciferins are no longer soluble in water as shown by the <0.005 mg/g (the SEC method used measures only soluble proteins in the supernatant). Soluble cruciferins cannot be detected following the dilution/acidification step, only the soluble napins are detected. Mr. Beckhoven explains that the absence of soluble cruciferins in Logie/Burcon's isolate may be the reason for the different physical appearance of Logie/Burcon's dried rapeseed isolate compared to that of the claimed isolate (CanolaPRO).  Because the cruciferins in Logie's extract are no longer soluble following acidification, the solubility of Logie's extract in water at neutral pH at room temperature (22-23 0 C) is much lower than the isolate produced by the method of the instant claims (which isolate GB20314 was not prepared using any acidification as previously explained). See, Van Beckhoven Decl. at paragraph 13.  Only 1.23 g out of a total of 1.84 g of Logie’s protein was soluble in water (67%), whereas 1.77 out of 1.84 g of the isolate used in the instant claims was soluble in water (96%).  This result should be unsurprising because Logie never stated or hinted that the isolates were soluble in water at neutral pH.  Logie repeatedly states that the isolates are “completely soluble in water at low pH” or “soluble and transparent in acidic aqueous environment.” It is hard to see that the conspicuous absence of any mention of solubility at any pH besides acid or "low"-which Logie repeatedly relied on during prosecution, too-could support a rejection to a composition containing an isolate that has a high solubility in water over a wide pH range from 3-10. Notably,[0063] refers to "wide range of acidic pH values, ranging from about 2.5 to about 5." Again, because the pH scale is logarithmic, this is a wide range but fails to encompass neutral pH or higher.  Paragraph [0007] refers to "wide pH values," consistent with the 2.5 to 4 or 5-this in no way suggests acidic, neutral and basic.  While the Office does not have laboratories to test prior art compositions, this does not relieve the Office of its burden to establish a prima facie case. Limitations cannot be "presumed" by the Office in the face of contrary teachings of the prior art reference.  Because Logie does not disclose preparing any rapeseed isolate without acidification, the only conclusion is that Logie's isolates contain insoluble cruciferins and cannot meet the solubility requirement in the claims. The cruciferins are not soluble at pH 3.0, which is acidic, and the total solubility is 67% at neutral pH which fails to meet the claim limitation. For the reasons discussed above, Logie cannot render these method claims obvious. Logie's process requires an acidification step that that results in the cruciferins being rendered insoluble at neutral pH. This should hardly be surprising canola isolate over a range of pHs and not just a translucent isolate containing proteins soluble at low pH. There is no reason, from Logie, to arrive the claimed process which Applicant showed results in the claimed concentrations of cruciferins and napins (P6-P10).
Examiner disagrees.  The Declaration under 37 CFR 1.132 filed February 4, 2022 has been addressed above.  The isolate prepared from Example 3 of Logie would produce a different quantity of cruciferins as well as a different solubility in water as compared to the claimed product since the process of Example 3 of Logie is an embodiment in the reference that is different from the claimed invention.  Logie is not limited to the embodiment of example 3. While Example 3 of Logie adjusts the pH to 3.0, the reference also expressly teaches adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid (paragraph [0040]).  As previously shown, Logie is substantially similar to the process recited in claim 1 and is not limited to the embodiment of Example 3 (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).  Applicant is remined "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Additionally, Logie teaches the canola protein isolate contains both albumin (napin) and globulin (cruciferin) protein fractions and the canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], and [0063]).  Thus, Applicant has not adequately shown that the method taught in the Logie reference is incapable of producing a canola protein isolate comprising 40 to 65% of cruciferins and 35 to 60% of napins with a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793